


EMPLOYMENT AGREEMENT
dated as of May 25, 2012 (this "Agreement") by and between THQ Inc.,
a Delaware corporation (the "Company"),
and JASON RUBIN ("Executive")


RECITALS


WHEREAS the Board of Directors of the Company (the "Board") deems it to be in
the best interests of the Company and its shareholders to employ Executive, and
Executive is willing to be employed by the Company, in each case on the terms
and conditions of this Agreement;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained therein, the parties agree as follows:


1.
EMPLOYMENT; TERM.



Subject to the terms set forth herein, the Company will employ Executive and
Executive will be employed by the Company as the Company's President during the
term of this Agreement (the "Employment Term") which commences on May 25, 2012
and which shall, unless sooner terminated by the Company or Executive pursuant
to Section 7, continue through the fourth anniversary thereof.


2.
DUTIES, RESPONSIBILITIES.



(a)During the Employment Term, Executive agrees to devote his entire business
time, attention and energies to the business of the Company and its
subsidiaries; provided however that Executive may engage in other activities
that do not conflict with or interfere with the performance of his duties and
responsibilities hereunder including without limitation (i) investing his assets
or funds, so long as the business of any such entity in which he shall make his
investments shall not be in direct competition with that of the Company, except
that Executive may invest in an entity in competition with the Company if its
stock is listed for trading on a national stock exchange or traded in the
over-the-counter market and Executive's holdings represent less than 5% of its
outstanding stock; or (ii) acting as a director, trustee, officer or upon a
committee of any other firm, trust or corporation if such positions do not
unreasonably interfere with the services to be rendered by Executive hereunder
and the business of any such entity is not in direct competition with that of
the Company, and, as to future outside board memberships, Executive obtains the
consent of the Company's Board of Directors (the "Board") or the Company's
Nominating/Corporate Governance Committee; or (iii) being involved in
educational, civic or charitable activities which do not unreasonably interfere
with the services to be rendered by Executive hereunder.


(b)As President, Executive shall report directly to the Company's Chief
Executive Officer. Executive shall at all times be the most senior executive of
the Company, other than the Chief Executive Officer. He shall have such senior
executive powers, duties, authorities and responsibilities as are consistent
with Executive's position and title and as designated by the Chief Executive
Officer and/or the Board. Notwithstanding the foregoing, all of the Company's
production units, including, without limitation, production, marketing and
publishing shall report directly to the Executive. In addition, the Company's
Chief Strategy Officer shall report directly to the Executive.


3.
COMPENSATION.



As compensation for Executive's services to be rendered hereunder during the
Employment Term, the Company will pay to Executive the following:


3.1    Base Salary. An annual base salary ("Base Salary") (payable in
substantially equal installments at the Company's normal pay periods) during the
Employment Term of $300,000. The Base Salary shall be subject to annual review
commencing at the end of the first fiscal year of the Company ending during the

1

--------------------------------------------------------------------------------




Employment Term and at the end of each fiscal year thereafter, and may be
increased (but not decreased) for subsequent fiscal years.


3.2     Bonus.


(a)     In addition to the Base Salary, Executive may also be eligible to earn a
bonus (the "Bonus") for each fiscal year of the Company commencing during the
Employment Term on terms and conditions determined by the Compensation Committee
of the Board, with Executive's target Bonus opportunity for each such fiscal
year equal to 80% of the Base Salary.


(b)     Any Bonus shall be payable as soon as practicable after the end of the
fiscal year for which it is payable but in all events shall be made within two
and one-half months (2 1/2 months) after the Company's fiscal year in which
Executive's right to such payment vests as provided in Section 8.


3.3     Equity Awards.


(a)    As a material inducement to Executive's agreement to be employed by the
Company, Executive shall be entitled to receive a restricted stock unit award
covering 950,000 shares of the Company's common stock. Such restricted stock
unit award will vest in two equal tranches, (i) the first of which will vest on
the first date that the Company's common stock achieved ten (10) consecutive
trading days on which the closing price for the Company's common stock equals or
exceeds $2.00 per share (which amount shall be equitably adjusted as determined
by the Board or Compensation Committee thereof in the event of any stock split
or similar transaction) and (ii) the second of which will vest on the first date
that the Company's common stock achieved ten (10) consecutive trading days on
which the closing price for the Company's common stock equals or exceeds $3.00
per share (which amount shall be equitably adjusted as determined by the Board
or Compensation Committee thereof in the event of any stock split or similar
transaction), subject, in each case, to Executive's continuous active full­ time
employment with the Company through each such vesting date, except as may be
otherwise provided pursuant to this Agreement. Notwithstanding anything herein
to the contrary, in the event the restricted stock units do not vest in full
pursuant to the preceding sentence on or before the fourth anniversary of the
grant date thereof, any unvested portion of the award outstanding on such fourth
anniversary date shall immediately terminate and be forfeited. All other terms
of the award shall be determined by the Board and/or the Compensation Committee
thereof and shall be consistent with the terms and conditions of restricted
stock units awarded generally to the Company's executive officers.


(b) As a material inducement to Executive's agreement to be employed by the
Company, Executive shall be entitled to receive a stock option award covering
950,000 shares of the Company's common stock and with a per share exercise price
equal to the closing price of the Company's common stock on the grant date
thereof. Such stock option award will vest in three equal installments, on each
of the first three anniversaries of the date of grant, subject, in each case, to
Executive's continuous active full-time employment with the Company through each
such vesting date, except as may otherwise be provided by this Agreement. All
other terms of the award shall be determined by the Board and/or the
Compensation Committee thereof and shall be consistent with the terms and
conditions of stock options awarded generally to the Company's executive
officers.


(c)     As a material inducement to Executive's agreement to be employed by the
Company, Executive shall also be entitled to receive an additional stock option
award covering a number of shares of the Company's common stock equal to 1.25
multiplied by $1,500,000 divided by the closing price of the Company's common
stock on the date of this Agreement and with a per share exercise price equal to
the closing price of the Company's common stock on the grant date thereof (the
"Matching Award"). Such Matching Award shall vest in full on the first date that
Executive alone or as set forth ,below, together with Jason Kay, consummates the
purchase of Company common stock having a value at the time of purchase of at
least $1,500,000 in the aggregate, and no portion of Matching Award will vest
before the consummation of such purchase. Notwithstanding anything herein to the
contrary, in the event Matching Award does not vest in full pursuant to the
preceding sentence on or before March 31, 2013, such award shall immediately
terminate and be forfeited on that date. The Executive agrees that, while
employed by the Company, he will not sell the stock subject to the Matching
Award before the first

2

--------------------------------------------------------------------------------




anniversary of its vesting date. All other terms of the award shall be
determined by the Board and/or the Compensation Committee thereof and shall be
consistent with the terms and conditions of stock options awarded generally to
the Company's executive officers. It is understood that the $1,500,000
investment will be made by the Executive and Jason Kay in relative amounts yet
to be determined, with Executive investing at least $1,000,000. The Matching
Award will be made to the Executive and Jason Kay in direct proportion to the
value of the Company's common stock acquired.


(d)     Executive may also be eligible for additional awards of stock options
and any other stock or equity based awards as determined by the Compensation
Committee of the Board.


4.
LOCATION; EXPENSES; ADDITIONAL BENEFITS.



4.1     Location. Executive's principal place of business shall be at the
Company's headquarters in the Los Angeles Metropolitan area, and Executive shall
not be required to relocate outside of the Los Angeles Metropolitan area.


4.2     Expenses. The Company shall pay directly, or reimburse Executive for,
all reasonable and necessary expenses and disbursements incurred by him for and
on behalf of the Company in the performance of his duties under this Agreement.
For such purpose, Executive shall submit to the Company itemized reports of such
expenses in accordance with the Company's policies.


4.3    Vacation. Executive shall be entitled to paid vacations during the
Employment Term in accordance with the Company's then prevalent practices for
senior executive employees; provided, however, that Executive shall be entitled
to such paid vacations for not less than four (4) weeks per annum.


4.4    Employee Benefit Plans. Executive shall be eligible to participate in any
employee benefit plans of the Company (including, without limitation,
retirement, profit sharing, and group life insurance, disability and medical
insurance plans) as may exist from time to time for its executive employees,
subject to the general eligibility and participation provisions of such plans as
in effect from time to time.


5.
SECTION 280G



(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, benefit or distribution made or provided
by the Company or its affiliated companies to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then such
Payments shall either (i) be delivered in full, or (ii) be limited to the
minimum extent necessary to ensure that no portion thereof will be subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state or local income and employment taxes and the Excise
Tax, results in Executive's receipt, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to the Excise Tax. In the event that the payments and/or benefits
are to be reduced pursuant to this Section 5(a), such payments and benefits
shall be reduced such that the reduction of compensation to be provided to or
for the benefit of Executive as a result of this Section 5(a) is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.


(b)All determinations required to be made under Section 5(a), including whether
and when payments should be reduced pursuant to Section 5(a) and the amount of
any such reduction and the assumptions to be utilized in arriving at such
determinations, shall be made by the Company's public accounting firm (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive

3

--------------------------------------------------------------------------------




promptly following the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting any change in control which may give rise to the
Excise Tax, Executive shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.


6.
EXCLUSIVE EMPLOYMENT, CONFIDENTIAL INFORMATION, ETC.



6.1    Non-Solicitation. Executive's employment hereunder is on an exclusive
basis, and during the period of Executive's employment hereunder and thereafter,
in the event of Executive's voluntary resignation without "Good Reason," for a
period of twelve (12) months following the date of such resignation (the
"Non-Solicitation Period"), Executive will not (x) directly or indirectly,
engage, employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of the Company or any of the
Company's affiliates or predecessors, or (y) request, advise or suggest to any
customer or supplier to the Company that such person curtail, cancel or withdraw
its business from the Company.


6.2     Confidential Information. In addition to complying with the terms of any
confidentiality or non-disclosure agreement to which Executive is subject,
Executive shall not during the Employment Term or at any time thereafter use for
Executive's own purposes, or disclose to or for the benefit of any third party,
any trade secret or other confidential information of the Company or any of its
affiliates or predecessors (except as may be required by law or in the
performance of Executive's duties hereunder), and Executive will comply with any
confidentiality obligations of the Company to third parties. Notwithstanding the
foregoing, confidential information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by Executive or any other person who directly or indirectly
receives such information from Executive or at Executive's direction or (ii) is
or becomes available to Executive on a non-confidential basis from a source
which is entitled to disclose it to Executive.


6.3    Company Ownership. Other than the intellectual property set forth on
Exhibit A, which is owned by and shall continue to be retained by Executive, the
results and proceeds of Executive's services hereunder, including, without
limitation, any works of authorship resulting from Executive's services during
Executive's employment with the Company or any of its affiliates or predecessors
and any works in progress, shall be works-made­ for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Company determines in its sole discretion without
any further payment to Executive whatsoever. If for any reason any of such
results and proceeds shall not legally be a work-for­ hire or there are any
rights which do not accrue to the Company under the preceding sentence, then
Executive hereby irrevocably assigns and agrees to assigns any and all of
Executive 's right, title and interest thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed to the Company, and the Company shall have
the right to use the ,Same in perpetuity throughout the universe in any manner
the Company determines without any further payment to Executive whatsoever.
Executive shall, from time to time as may be requested by the Company, do any
and all things which the Company may deem useful or desirable to establish or
document the Company's exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Executive has any rights in the results and proceeds of Executive's services
that cannot be assigned in the manner described above, Executive unconditionally
and irrevocably waive the enforcement of such rights. This Section 6.2 is
subject to, and shall not be deemed to limit, restrict, or constitute any waiver
by the Company of any rights of ownership to which the Company may be entitled
by operation of law by virtue of the Company or any of its affiliates or
predecessors being Executive's employer.


Executive and the Company acknowledge that pursuant to California Labor Code
§2870 certain inventions are not assignable to the Company, including any
invention Executive develops entirely on Executive's own time without

4

--------------------------------------------------------------------------------




using the Company's equipment, supplies, facilities or trade secret information.
California Labor Code Section 2870 specifically provides:


Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(2)    Result from any work performed by the employee for the employer.


6.4    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of Executive's employment with the Company or any of its affiliates or
predecessors shall remain the exclusive property of the Company; provided
however that Executive may remove all such property which was prepared by or for
Executive's personal 'use.


6.5    Injunctive Relief. The Company has entered into this Agreement in order
to obtain the benefit of Executive's unique skills, talent, and experience.
Executive acknowledges and agrees that any violation of Sections 6.1 through 6.4
hereof will result in irreparable damage to the Company, and accordingly, the
Company may obtain injunctive and other equitable relief for any breach or
threatened breach of such Sections, in addition to any other remedies available
to the Company.


6.6    Survival; Modification of Terms. Executive's obligations under Sections
6.1 through 6.4 hereof shall remain in full force and effect for the entire
period provided therein notwithstanding the termination of the Employment Term
pursuant to Section 7 hereof or otherwise. Executive and the Company agree that
the restrictions and remedies contained in Sections 6.1 through 6.4 are
reasonable and that it is Executive's intention and the intention of the Company
that such restrictions and remedies shall be enforceable to the fullest extent
permissible by law. If it shall be found by a court of competent jurisdiction
that any such restriction or remedy is unenforceable but would be enforceable if
some part thereof were deleted or the period or area of application reduced,
then such restriction or remedy shall apply with such modification as shall be
necessary to make it enforceable.


7.
TERMINATION



7.1    Disability or Death. In the event Executive, as a result of his medical
condition, is not expected to be substantially able to perform Executive's
duties for a six (6) consecutive month period, the Board at any time after such
disability has in fact continued for sixty (60) consecutive days, may determine
(the "Disability Determination") that the Company requires such duties and
responsibilities be performed by another executive. Executive's employment
hereunder shall automatically terminate upon his death.


7.2     Voluntary Resignation. Executive's employment hereunder shall
automatically be terminated upon Executive 's voluntary resignation from the
Company. Executive's resignation shall be in writing and specify an effective
date no less than thirty (30) days after the date of notice.


7.3     Termination for Cause. The Company may, at its option, terminate
Executive's employment under this Agreement for "Cause", and the Company shall
thereafter have no further obligations under this Agreement, including, without
limitation, any obligation to pay Salary or Bonus or provide benefits under this
Agreement for any period subsequent to termination, except as provided in
Section 7.5(a). For purposes of this Agreement, "Cause" means (i) a willful and
continued material breach by Executive of the duties and responsibilities of the
Executive (other than as a result of incapacity due to physical or mental
illness) after

5

--------------------------------------------------------------------------------




reasonable notice of the alleged breach and thirty (30) days to cure, or (ii)
the conviction of the Executive of, or plea of guilty, no contest or nolo
contendere to, (x) illegal conduct that is materially injurious to the Company
or (y) any felony (unless arising as a result of vicarious liability or a
traffic violation), or (iii) the commission by the Executive of misconduct that
is materially injurious to the Company.


7.4    Without Cause and Good Reason Terminations.


(a)    Executive may resign and terminate Executive's employment hereunder for
"Good Reason" at any time during the Employment Term by written notice to the
Company not more than sixty (60) days after the occurrence of the event
constituting "Good Reason". Such notice shall state an effective date no earlier
than thirty (30) days after the date it is given and no later than twelve (12)
months after the occurrence of the event constituting Good Reason. The Company
shall have thirty (30) days from the giving of such notice within which to cure.
Good Reason shall mean any of the following, without Executive's prior written
consent (other than in connection with the termination of Executive's employment
for "Cause" (as defined above) or in connection with Executive's Disability):


(1)    the assignment to Executive by the Company of duties inconsistent with
Executive's positions, duties, responsibilities, titles or offices, or the
withdrawal of a material part of Executive's responsibilities or a change in
Executive's reporting relationship, as set forth in Section 2;


(2)     a reduction by the Company in Executive's Base Salary or Bonus set forth
in Section 3 hereof (or other benefits set forth in Section 4 hereof) as in
effect at the date hereof as the same may be increased from time to time during
the Employment Term;


(3)    the Company's requiring Executive to be based anywhere other than the Los
Angeles metropolitan area, except for required travel on the Company's business
to an extent substantially consistent with business travel obligations of other
senior executives of the Company; or


(4)    any material breach by the Company of its obligations hereunder.


(b)    The Company may terminate Executive's employment under this Agreement
without "Cause" (as defined above in Section 7.3), and other than as a result of
his death or disability, at any time during the Employment Term by written
notice to Executive.


7.5    Termination Payments, Etc.


(a)    Upon a termination of Executive's employment for any reason, Executive
(or the Executive's estate) shall be entitled to receive, subject to applicable
withholding taxes and subject to Section 8 hereof, the sum·of (i) Executive's
Salary through the date of termination not theretofore paid; (ii) any expenses
owed to Executive under Section 4.2; (iii) any accrued vacation pay owed to
Executive; and (iii) any amount arising from the Executive's participation in,
or benefits under, any employee benefit plans, programs or arrangements
(including without limitation, any disability or life insurance benefit plans,
programs or arrangements), which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.


(b)    In the event that Executive's employment terminates pursuant to Section
7.4 hereof either prior to or more than two (2) years following a Change in
Control (as defined below), Executive shall be entitled to receive from the
Company (at the Company's expense), subject to applicable withholding taxes and
subject to Sections 7.5(f) and 8 hereof:


(1)    a lump sum payment, payable within 30 days of termination, equal to the
sum of (i) one times Executive's annual Base Salary in effect at the time of the
date of termination; (ii) one times Executive's Bonus paid, including any such
amount that was subject to deferral, to Executive by the Company in respect of
the fiscal year of the Company immediately preceding the fiscal year in which
the date of termination occurs; and (iii) any accrued but unpaid Bonus for the
fiscal year ended immediately prior to the fiscal year in which

6

--------------------------------------------------------------------------------




the date of termination occurs;


(2)    for a period of up to twelve (12) months commencing on the date of
termination, the Company shall pay Executive's premiums for continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) under the Company's group health plan; and


(3)    all stock options, stock appreciation rights, restricted stock and
restricted stock units, to the extent not yet fully vested or having all
restrictions lapse shall immediately be vested on the date of termination, in
that number of additional stock options, stock appreciation rights, restricted
stock and restricted stock units that would have vested during the eighteen (18)
months following the date of termination, in the case of stock options, on the
basis of monthly vesting and in the case of restricted stock and restricted
stock units based on performance metrics, the Executive shall have the 18 month
period to determine whether the metrics are satisfied.. Such stock options and
stock appreciation rights shall be exercisable for at least 6 months or such
longer period following the date of termination as is provided in the plan
and/or agreement pursuant to which such awards were granted.


(c)    Executive shall be under no obligation to mitigate the amount of any
payment or benefit provided for above under Section 7.5(b) by seeking other
employment or otherwise, nor shall such payments be offset or reduced by any
compensation which Executive may receive from future employment or otherwise.


(d)    The payments and benefits provided for above in Section 7.5(b) are in
lieu of, and Executive shall not be a participant in, any severance or income
continuation or income protection under any Company plan that may now or
hereafter exist and shall be deemed to satisfy and be in full and final
settlement of all obligations of the Company for severance or income
continuation or income protection to Executive under this Agreement.


(e)    Except as otherwise provided in Section 7.5(b)(2) coverage under all the
Company benefit plans and programs will terminate upon the termination of
Executive's employment except to the extent otherwise expressly provided in such
plans or programs.


(f)    Notwithstanding anything herein to the contrary, Executive hereby agrees
that (i) Executive shall be entitled to the payments and benefits provided for
in Section 7.5(b) and 7.7(a) if and only if Executive executes and delivers to
the Company a unilateral general release of all known and unknown claims against
the Company and its officers, directors, employees, agents and affiliates in a
form acceptable to the Company (the "General Release") within 21 days following
Executive's date of termination and the General Release has become effective and
irrevocable in accordance with its terms.


7.6    Death or Disability. If Executive dies prior to the end of the Employment
Term or if the Board makes a Disability Determination, Executive or his
beneficiary or estate shall be entitled to receive the amounts described in
Section 7.5(a).


7.7    Change of Control. Notwithstanding any other provision herein, in order
to protect Executive against the possible consequences and uncertainties of a
Change of Control (as hereinafter defined) of the Company and thereby induce
Executive to remain in the employ of the Company, the Company agrees that in the
event of a Change of Control, this Agreement shall continue to be operative
according.to its terms except that:


(a)    In the event that Executive's employment terminates pursuant to Section
7.4 hereof within two (2) years following a Change in Control, Executive shall
be entitled to receive from the Company (at the Company's expense), subject to
applicable withholding taxes and subject to Sections 7.5(f) and 8 hereof:


(1)    a lump sum payment, payable within 30 days of termination, equal to the
sum of (i) one and one-half times Executive's annual Base Salary in effect at
the time of the date of termination; (ii) one times Executive's target Bonus
then in effect; (iii) the product of the amount described in clause (ii) and a
fraction, the numerator of which is the number of days in the current fiscal
year through the date of termination and the

7

--------------------------------------------------------------------------------




denominator of which is 365; and (iv) any accrued but unpaid Bonus for the
fiscal year ended immediately prior to the fiscal year in which the date of
termination occurs;


(2)    for a period of twelve (12) months commencing on the date of termination,
the Company shall provide medical, accident, disability and life insurance
coverage that is no less favorable, in the aggregate, with respect to Executive
and his dependents (taking into consideration levels and terms of such coverage)
than the medical, accident, disability and life insurance coverage in effect
immediately prior to the date of termination or, if more favorable to Executive,
as provided generally with respect to other peer executives of the Company, and
the Company and the Executive shall share the costs of the continuation of such
insurance coverage in the same proportion as such costs were shared immediately
prior to the date of termination;


(3)    all stock options, stock appreciation rights, restricted stock and
restricted stock units (collectively, "Executive Equity"), to the extent not yet
fully vested or having all restrictions lapse shall become fully vested and
non-restricted on the date of termination of Executive's employment, as if all
performance or other conditions related thereto had been satisfied; and all such
stock options and stock appreciation rights shall be exercisable for 6 months or
such longer period following the date of termination as is provided in the plan
and/or agreement pursuant to which such awards were granted; and


(4)    immediate vesting of Executive's rights in all other employee benefit and
compensation plans.
    
(b)    Executive shall be under no obligation to mitigate the amount of any
payment provided for under this Section 7.7 by seeking other employment or
otherwise nor shall such amount be offset by any compensation which Executive
may receive from future employment or otherwise.


(c) For purposes of this Agreement, a "Change in Control" with respect to the
Company shall be deemed to have taken place if, at any time during the
Employment Term, any of the following events occur:


(1)    During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the "Incumbent Directors") cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;


(2)    Any "person" (as such term is defined in the Securities Exchange Act of
1934, as amended (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company's
then outstanding securities eligible to vote for the election of the Board (the
"Company Voting Securities"); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction, as defined in paragraph (iii), or (E) by any person of Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 50% or more of Company Voting
Securities by such person;


(3)    The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company's stockholders, whether
for such transaction or the issuance of securities in the transaction (a
"Business

8

--------------------------------------------------------------------------------




Combination"), unless immediately following such Business Combination: (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Business Combination (the "Surviving Corporation"), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board's approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a "Non-Qualifying Transaction"); or


(4)     The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the consummation of a sale of all or
substantially all of the Company's assets.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.


(d) In the event of a Change of Control occurring after March 31, 2013 following
which the Company's common stock ceases to be traded on a national securities
exchange, all Executive Equity shall vest immediately upon the Change of
Control, as if all performance or other conditions, related thereto had been
satisfied.


7.8    Return of Property. Upon termination of Executive's employment with the
Company, whether voluntary or involuntary, Executive shall immediately deliver
to the Company (a) all physical, computerized, electronic or other types of
records, documents, proposals, notes, lists, files and any and .all other
materials, including computerized and electronic information, that refers,
relates or otherwise pertains to the Company or any affiliate (or business
dealings thereof) that are in Executive's possession, subject to Executive's
control or held by the Executive for others; and (b) all property or equipment
that Executive has been issued by the Company or any affiliate during the course
of his employment or property or equipment thereof that Executive otherwise
possesses, including any computers, cellular phones, pagers and other devices;
provided, however, that Executive shall be entitled to retain (i) papers and
other materials of a personal nature, including but not limited to photographs,
correspondence, personal diaries, calendars and Rolodexes, personal files and
phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that Executive reasonably believes
may be needed for tax purposes, and (iv) copies of plans, programs and
agreements relating to his compensation, or employment or termination thereof,
with the Company, in each case subject to any confidentiality restrictions then
applicable to the Executive, including without limitation, Section 6.2.


7.9    Resignation of Offices. Promptly following the termination of Executive's
employment with the Company for any reason other than his death, Executive shall
promptly deliver to the Company reasonably satisfactory evidence of Executive's
resignation from all positions that Executive may then hold as an employee,
officer or director of the Company or any affiliate.


7.10    Ongoing Assistance. Following the termination of Executive's employment
with the

9

--------------------------------------------------------------------------------




Company and its affiliates, Executive agrees to make himself reasonably
available, subject to Executive's other personal and professional commitments
and obligations, to provide information and other assistance as reasonably
requested by the Company (and, at the reasonable expense of the Company), with
respect to pending, threatened or potential claims and other matters related to
the business of the Company about which Executive has personal knowledge as a
result of Executive's supervision or other involvement within such claims or
matters performed in connection with Executive's employment. In all events, the
Company shall reimburse Executive or pay on Executive's behalf, all direct
expenses incurred (including any travel) in connection with Executive's
fulfillment of the obligations set forth in this Section 7.10.


7.11    Stock Sales. Executive agrees that he will act in good faith to execute
any stock sales in an orderly fashion so as not to unduly disrupt the market in
the Company's common stock.


8.
SECTION 409A.



(a)All payments of"nonqualified deferred compensation" (within the meaning of
Section 409A of the Code) are intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted in accordance therewith.
Neither party individually or in combination may accelerate any such deferred
payment, except in compliance with Section 409A of the Code, and no amount shall
be paid prior to the earliest date on which it is permitted to be paid under
Section 409A of the Code. In the event that Executive is determined to be a
"specified employee" (as defined and determined under Section 409A of the Code)
of Company at a time when its stock is deemed to be publicly traded on an
established securities market, payments determined to be "nonqualified deferred
compensation" payable following termination of employment shall, to the minimum
extent required by Section 409A of the Code, be paid only after the earlier of
(i) the last day of the sixth (6th) complete calendar month following such
termination of employment, or (ii) Executive's death. Any payment delayed by
reason of the prior sentence shall be paid out in a single lump sum on the
earliest date permitted under Section 409A of the Code in order to catch up to
the original payment schedule. Notwithstanding anything herein to the contrary,
no amendment may be made to this Agreement if it would cause the Agreement or
any payment hereunder not to be in compliance with Section 409A of the Code.


(b)Unless otherwise expressly provided, any payment of compensation by Company
to Executive, whether pursuant to this Agreement or otherwise, shall be made
within two and one-half months (2 1/2 months) after the end of the later of the
calendar year or the Company's fiscal year in which Executive's right to such
payment vests (i.e., is not subject to a substantial risk of forfeiture for
purposes of Section 409A of the Code). Such amounts shall not be subject to the
requirements of Section 8(a) above applicable to "nonqualified deferred
compensation."
\
(c)Section 8(a) above shall not apply to that portion of any amounts payable
solely upon an "involuntary separation from service" (as defined under Section
409A) to the extent that such amount does not exceed the lesser of (1) two
hundred percent (200%) of Executive's annualized compensation from the Company
for the calendar year immediately preceding the calendar year during which the
date of termination occurs, or (2) two hundred percent (200%) of the annual
limitation amount under Section 401(a)(17) of the Code (the maximum amount of
compensation that may be taken into account for purposes of a tax­ qualified
retirement plan) for the calendar year during which the date of termination
occurs.


(d)All expense reimbursement or in-kind benefits provided under this Agreement
or, unless otherwise specified, under any Company program or policy shall be
subject to the following rules: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided during one calendar year may not
affect the benefits provided during any other year; (ii) reimbursements shall be
paid no later than the end of the calendar year following the year in which
Executive incurs such expenses, and Executive shall take all actions necessary
to claim all such reimbursements on a timely basis to permit the Company to make
all such reimbursement payments prior to the end of said period, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit..


(e)A termination of employment shall not be deemed to have occurred for purposes
of any

10

--------------------------------------------------------------------------------




provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
"separation of service" within the meaning of Section 409A and, for purposes of
any such provision of this Agreement, references to a "termination,"
"termination of employment" or like terms shall mean "separation from service."
In addition, for purposes of Section 409A, each payment that Executive may be
eligible to receive under this Agreement shall be treated as a separate and
distinct payment and shall not collectively be treated as a single payment.


9.
SUCCESSORS; BINDING AGREEMENT.



Neither of the parties hereto shall have the right to assign this agreement or
any rights or obligations hereunder without the prior written consent of the
other party. Subject to the foregoing, this Agreement shall inure to the benefit
of and be binding upon the parties and their successors and assigns.


10.
COUNTERPARTS.



This Agreement may be executed in several counterparts, each of which shall be
an original but together shall constitute one in the same instrument.


11.
NOTICES.



Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been duly given when (i) delivered
personally; (ii) sent by facsimile or other similar electronic device and
confirm; (iii) delivered by courier or overnight express; or (iv) three business
days after being sent by registered or certified mail, postage prepaid,
addressed as follows:


If to the Company:
THQ Inc.

29903 Agoura Road
Agoura Hills, California 91301
Attention: EVP Business and Legal Affairs and Corporate Secretary


If to Executive:
Jason Rubin

[latest address on file with the Company]




or to such other address as a party may furnish to the other party in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.


12.
GOVERNING LAW.



This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of California without reference to conflicts of laws,
principles or rules.



--------------------------------------------------------------------------------





13.
WAIVER.



No waiver by either party hereto of any provision of this Agreement shall be
deemed a waiver of any preceding or succeeding breach of such provision or as a
waiver of any other provision hereof.


14.
ARBITRATION.



In the event of any controversy, dispute or claim arising out of or related to
this Agreement or Executive's employment by the Company, the parties shall
negotiate in good faith in an attempt to reach a mutually acceptable

11

--------------------------------------------------------------------------------




settlement of such dispute. If negotiations in good faith do not result in a
settlement of any such controversy, dispute or claim, it shall be finally
settled by expedited arbitration in accordance with the National Rules of the
American Arbitration Association governing employment disputes, subject to the
following:


(a)The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by the American Arbitration
Association (the "Association") and chosen by Executive and the Company each in
tum striking a name from the list until one name remains.


(b)The Arbitrator shall determine whether and to what extent any party shall be
entitled to damages under this Agreement.


(c)The Arbitrator shall not have the power to add to nor modify any of the terms
or conditions of this Agreement. The Arbitrator's decision shall not go beyond
what is necessary for the interpretation and application of the provision of
this Agreement in respect of the issue before the Arbitrator. The Arbitrator
shall not substitute his or her judgment for that of the parties in the exercise
of rights granted or retained by this Agreement. The Arbitrator's award or other
permitted remedy, if any, and the decision shall be based upon the issue as
drafted and submitted by the respective parties and the relevant and competent
evidence adduced at the hearing.


(d)The Arbitrator shall have the authority to award any remedy or relief
provided for in this Agreement, in addition to any other remedy or relief
(including provisional remedies and relief) that a court of competent
jurisdiction could order or grant. In addition, the Arbitrator shall have the
authority to decide issues relating to the interpretation, meaning or
performance of this Agreement even if such decision would constitute an advisory
opinion in a court proceeding or if the issues would otherwise not be ripe for
resolution in a court proceeding, and any such decision shall bind the parties
in their continuing performance of this Agreement. The Arbitrator's written
decision shall be rendered within sixty days of the hearing. The decision
reached by the Arbitrator shall be final and binding upon the parties as to the
matter in dispute. To the extent that the relief or remedy granted by the
Arbitrator is relief or remedy on which a court could enter judgment, a judgment
upon the award rendered by the Arbitrator shall be entered in any court having
jurisdiction thereof (unless in the case of an award of damages, the full amount
of the award is paid within 10 days of its determination by the Arbitrator).
Otherwise, the award shall be binding on the parties in connection with their
continuing performance of this Agreement and in any subsequent arbitral or
judicial proceedings between the parties.


(e)The arbitration shall take place in Los Angeles, California.


(f)The arbitration proceeding and all filing, testimony, documents and
information relating to or presented during the arbitration proceeding shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose and shall be deemed to be information subject to the
confidentiality provisions of this Agreement.


(g)The parties shall continue performing their respective obligations under this
Agreement notwithstanding the existence of a dispute while the dispute is being
resolved unless and until such obligations are terminated or expire in
accordance with the provisions hereof.


(h)The Arbitrator may order a pre-hearing exchange of information including
depositions, interrogatories, production of documents, exchange of summaries of
testimony or exchange of statements of position, and the Arbitrator shall limit
such disclosure to avoid unnecessary burden to the parties and shall schedule
promptly all discovery and other procedural steps and otherwise assume case
management initiative and control to effect an efficient and expeditious
resolution of the dispute. At any oral hearing of evidence in connection with an
arbitration proceeding, each party and its counsel shall have the right to
examine its witness and to cross-examine the witnesses of the other party. No
testimony of any witness shall be presented in written form unless the opposing
party or parties shall have the opportunity to cross­ examine such witness,
except as the parties otherwise agree in writing.



12

--------------------------------------------------------------------------------




(i)Notwithstanding the dispute resolution procedures contained in this Section
14, either party may apply to any court having jurisdiction (i) to enforce this
Agreement to arbitrate, (ii) to seek provisional injunctive relief so as to
maintain the status quo until the arbitration award is rendered or the Dispute
is otherwise resolved, or (iii) to challenge or vacate any final judgment, award
or decision of the Arbitrator that does not comport with the express provisions
of this Section 14.


15.
PRIOR RESTRICTIONS.



Executive represents that he is free to enter into this Agreement and is not
restricted in any manner from performing under this Agreement by any prior
agreement, commitment, or understanding with any third party. Executive
represents that this Agreement is not subject to any claim against the Company
for fees or commissions by any of Executive's agents or personal representatives
or any other person, firm or corporation. If Executive has acquired confidential
or proprietary information in the course of his prior employment or as a
consultant, Executive will fully comply with any duties not to disclose such
information then applicable to Executive during the Employment Term. The Company
represents to Executive that it is free to enter into this Agreement and is not
restricted in any manner from performing under this Agreement by any prior
agreement, commitment, or understanding with any third party.


16.
HEADINGS.



The Article, Section, paragraph and subparagraph headings are for convenience of
reference only and shall not define or limit the provisions hereof.


17.
ENTIRE AGREEMENT.



This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and there are no representations, warranties or
commitments except as set forth herein. This Agreement supersedes any other
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether written or oral, of the parties hereto relating to the
subject matter of this Agreement. This Agreement shall be deemed part of any
Award Agreement pursuant to which Executive receives any equity-based award.
This Agreement may be amended only in a writing executed by the parties hereto.


18.
SEVERABILITY.



If any provision of this Agreement, as applied to either party or to any
circumstances, shall be adjudged by a court to be void or unenforceable, the
same shall be deemed stricken from this Agreement and shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.



13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.


 
Company:
 
 
 
 
THQ Inc., a Delaware Corporation
 
 
 
 
By:
/s/ Edward L. Kaufman
 
Its:
EVP, Business and Legal Affairs
 
 
 
 
/s/ Jason Rubin
 
Jason Rubin




14

--------------------------------------------------------------------------------




EXHIBIT A


1. The Iron Saint-Comic Book/Graphic Novel Published by Aspen Comics; Trade
Paperback ISBN 9781607060796


2. Mysterious Ways-Comic Book published by Top Cow Comic, trade paperback ISBN
9781607065289


3. Anarchy-Game design Document (self-published book)



























































































15